Rejoinder
Claims 1-4 and 6-8 are allowable. Claims 17-18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 12/21/2021, is hereby withdrawn and claims 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 6-8 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “using a mask to expose and develop the photoresist layer, so that a thickness of the photoresist layer remaining in a channel region corresponding to the first thin film transistors in the display region is same as a thickness of the photoresist layer remaining in a channel region corresponding to the second thin film transistors in the GOA region, and a light transmittance rate of the mask is determined by a relative content of cadmium metal and cadmium oxide in an adjusting film layer.

Zhang et al. (PG Pub. No. US 2021/0223639 A1) teaches a manufacturing method of an array substrate (fig. 5 among others), comprising following steps: 
S10: providing a base substrate (10), wherein the base substrate comprises a display region and a gate on array (GOA) region (display area, non- display area), and a gate (100), a gate insulating layer (20), an active layer (200), and a source/drain metal layer (300) are sequentially formed on the base substrate (fig. 5: 100/20/200 and 300 sequentially formed on 10); 
S20: forming a photoresist layer (80) on the source/drain metal layer (fig. 5: 80 formed on 300); 
S30: using a mask (¶ 0045: halftone mask or grayscale mask) to expose and develop the photoresist layer, so that a thickness of the photoresist layer remaining in a channel region corresponding to the first thin film transistors in the display region is same as a thickness of the photoresist layer remaining in a channel region corresponding to the second thin film transistors in the GOA region (¶ 0053 & fig. 5: photoresist pattern 81 includes a portion corresponding to channel region of display transistor T’, which is substantially the same thickness as photoresist pattern 81 portion corresponding to channel region of peripheral circuit transistor T), and a light transmittance rate of the mask is adjusted (¶ 0053: half-tone mask includes a portion configured with regions to allow fully exposed regions and half-exposed regions in photoresist layer 80/81); 
S40: processing a remaining portion of the photoresist layer to completely remove the photoresist layer corresponding to the channel region of the first thin film transistors in the display region and corresponding to the channel region of the second thin film transistors in the GOA region (¶ 0053 & fig. 5: first photoresist pattern 81 may be partially removed, i.e. reducing its thickness, to obtain a second photoresist pattern 82); and 
S50: etching the source/drain metal layer corresponding to the display region and the GOA region (¶ 0055: source/drain metal film 300 etched) to form a source/drain and the channel region of the first thin film transistors in the display region, and a source/drain and the channel region of the second thin film transistors in the GOA region (¶ 0053, 0055: the source/drain metal material corresponding to the half-exposure region is removed by the etching process to form he source 3 and the drain 4 of the antistatic transistor T, and the source 3′ and the drain 4′ of the pixel display transistor T′ ).
Liu (PG Pub. No. US 2021/0183912 A1) teaches a manufacturing method of an array substrate (abstract), the method including removing a remaining portion of a photoresist layer (¶ 0007: 17, corresponding to 80 of Zhang) to completely remove the photoresist layer corresponding to the channel region of the first thin film transistors (¶ 0007: oxygen ashing, reducing the thickness of the photoresist layer 17 to expose the source/drain layers 16 of the channel region).
Xi (PG Pub. No. US 2021/0296369-A1) teaches a manufacturing method of a GOA substrate region (¶ 0063 & figs. 1-2), and using a semi-transparent lithographic mask to form photoresist patterns of channel and source/drain regions (figs. 4-5).
Mathuni et al. (PG Pub. No. US 2004/0058252 A1) teaches a halftone mask comprising a doping of typically 0-20 atom% of refractory metals (¶ 0004), but fails to teach a mask comprising cadmium.
However, none of Zhang, Liu, Xi or Mathuni teach a light transmittance rate of the mask is determined by a relative content of cadmium metal and cadmium oxide in an adjusting film layer, as required by independent claim 1.

In light of these limitations in the claims (see Applicant’s fig. 4 & ¶ 0060), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 2-4, 6-8 and 17-18 depend, directly or indirectly, on claim 1, and are allowable for implicitly including the allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894